EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Stonechocker, registration no. 75960 on 1/24/2022.
The application has been amended as follows: 
In Claims

1.	(Currently Amended) A computing system comprising: 
at least one processor;
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
in a define phase: 
receiving a component specification comprising a transformation function configured to receive a plurality of input values and return a plurality of output values for a first software component;
inputting the component specification into a define function configured to receive the component specification, and in response to receiving the component specification, generate a factory function; 

receive data describing a second software component that satisfies the component specification of the first software component; and
in response to receiving the data describing the first software component and the second software component, output an assembled software system comprising the first software component connected with the second software component according to the component specification; and
in an assembly phase after the define phase: 
inputting, into the factory function, the first software component and the second software component; and
receiving, as an output of the factory function:
the assembled software system comprising the first software component connected with the second software component by a connection according to the component specification of the first software component, wherein the assembled software system received as an output of the factory function comprises an execute function that is configured to perform, in an execute phase after the assembly phase, operations comprising:
receiving the plurality of input values;
processing the plurality of input values according to the transformation function of the first software component; and
after computational activities associated with execution of the first software component are completed, receiving, as an output of the first software component, the plurality of output values




28.	(Currently Amended) A computer implemented method comprising: 
in a define phase: 
receiving, by one or more computing devices, a component specification comprising a transformation function configured to receive a plurality of input values and return a plurality of output values for a first software component;
inputting, by the one or more computing devices, the component specification into a define function configured to receive the component specification, and in response to receiving the component specification, generate a factory function; 
receiving, by the one or more computing devices as an output of the define function, the factory function, wherein the factory function is configured to:
receive data describing a second software component that satisfies the component specification of the first software component; and
in response to receiving the data describing the first software component and the second software component, output an assembled 
in an assembly phase after the define phase: 
inputting, by the one or more computing devices into the factory function, the first software component and the second software component; and
receiving, by the one or more computing devices as an output of the factory function:
the assembled software system comprising the first software component connected with the second software component by a connection according to the component specification of the first software component, wherein the assembled software system received as an output of the factory function comprises an execute function that is configured to perform, in an execute phase after the assembly phase, operations comprising:
receiving the plurality of input values;
processing the plurality of input values according to the transformation function of the first software component; and
after computational activities associated with execution of the first software component are completed, receiving, as an output of the first software component, the plurality of output values




29.	(Currently Amended) At least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising:  
in a define phase: 
receiving a component specification comprising a transformation function configured to receive a plurality of input values and return a plurality of output values for a first software component;
inputting the component specification into a define function configured to receive the component specification, and in response to receiving the component specification, generate a factory function; 
receiving, as an output of the define function, the factory function, wherein the factory function is configured to:
receive data describing a second software component that satisfies the component specification of the first software component; and
in response to receiving the data describing the first software component and the second software component, output an assembled software system comprising the first software component connected with the second software component according to the component specification; and
in an assembly phase after the define phase: 

receiving, as an output of the factory function:
the assembled software system comprising the first software component connected with the second software component by a connection according to the component specification of the first software component, wherein the assembled software system received as an output of the factory function comprises an execute function that is configured to perform, in an execute phase after the assembly phase, operations comprising:
receiving the plurality of input values;
processing the plurality of input values according to the transformation function of the first software component; and
after computational activities associated with execution of the first software component are completed, receiving, as an output of the first software component, the plurality of output values; 







Allowable Subject Matter
Claims 1-2 and 4-29 (renumbered 1-28) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 1/7/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations "wherein the assembled software system received as an output of the factory function comprises an execute function that is configured to perform, in an execute phase after the assembly phase, operations comprising receiving the plurality of input values, processing the plurality of input values according to the transformation function of the first software component and after computational activities associated with execution of the first software component are completed, receiving, as an output of the first software component, the plurality of output values” (remarks, pages 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191